                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DONALD J. KRAUSS et al.,                            :
               Plaintiffs,                          :           CIVIL ACTION
                                                    :
                  v.                                :
                                                    :
IRIS USA, INC. et al.,                              :           No. 17-778
                    Defendants.                     :

                                       MEMORANDUM

    PRATTER, J.                                                                        MAY 24, 2019

         This negligence and breach of contract case is no child’s play. It arises out of (i) a contract

between Fightback and IRIS USA, Inc. for the purchase of a large shipment of LEGO baseplates 1;

(ii) the resulting shipment and delivery by C.H. Robinson and its agent KV Load; and (iii) injuries

suffered by Donald J. Krauss, a volunteer at Fightback, when the pallets holding the LEGO

baseplates collapsed and fell on Mr. Krauss during the unloading process. KV Load and C.H.

Robinson settled with the plaintiffs and are no longer parties to the case.

         There are five motions pending before the Court. 2 The Court will:

         (1) Deny IRIS’ Daubert motion because IRIS filed this motion eight months after the
             deadline and has not made a showing of excusable neglect;

         (2) Grant in part and deny in part IRIS’ motion to preclude evidence of damages allegedly
             sustained by Ms. Brillman, JC Rehab, and CGB Rehab;



1
       Fightback is a non-profit dedicated to assisting individuals with autism. One of their
fundraising mechanisms is selling LEGO products.
2
       IRIS also filed a motion to preclude evidence concerning Mr. Krauss’ negligent infliction
of emotional distress claim, arguing that Mr. Krauss is not entitled to pursue such a claim because
any damages associated with it would duplicate those for his standard negligence claim. During
oral argument, the plaintiffs’ counsel agreed to give up Mr. Krauss’ negligent infliction of
emotional distress claim and to pursue any damages relating to his emotional distress through his
negligence claim. Thus, this motion to preclude is moot.
                                                   1
       (3) Grant in part and deny in part IRIS’ motion to preclude evidence related to Mr. Krauss’
           alleged injuries;

       (4) Grant IRIS’ motion to preclude evidence concerning Mr. Krauss’ loss of income from
           his inability to harvest trees because such damages are too speculative; and

       (5) Grant Mr. Krauss’ motion to preclude evidence concerning Mr. Krauss’ 1995 criminal
           conviction because Mr. Krauss’ 24-year-old conviction is neither relevant to this case
           nor admissible under Federal Rule of Evidence 609(b).

       The facts of this case were set forth at length in the Court’s Memorandum addressing a

previous motion to dismiss and will not be recounted here. See November 22, 2017 Memorandum,

at 2–4. The Court addresses the pending motions in the order listed above.

                                          DISCUSSION

       IRIS’ Daubert Motion

       IRIS seeks to preclude presentation by the plaintiffs’ logistics expert, Ronald D. Grossman.

Mr. Grossman, who has over 40 years of experience in warehousing and distribution, shipping,

transportation, and global supply chain activities, submitted a report stating that IRIS failed to

meet the standard of care by, among other things, using EURO pallets (as opposed to American

Pallets) and double-stacking the pallets. IRIS argues that Mr. Grossman’s testimony should be

precluded because his opinions are not based on a scientific methodology, he does not define the

standard of care, and he offers legal conclusions. Because IRIS’ Daubert motion is eight months

late, and IRIS did not make any showing of excusable neglect, the Court denies this motion as

untimely.

       Even when a deadline has passed, the Court may retroactively extend it for good cause

when a party has filed a motion showing excusable neglect. FED. R. CIV. P. 6(b)(1)(B). To access

this rule, “a party must make a formal motion for extension of time and the district court must

make a finding of excusable neglect.” Drippe v. Tobelinski, 604 F.3d 778, 785 (3d Cir. 2010). In



                                                2
evaluating whether “excusable neglect” exists, the Court must consider “all relevant circumstances

surrounding the party’s omission,” including: (1) the danger of prejudice; (2) the length of the

delay and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether it was within the reasonable control of the movant; and (4) whether the movant acted in

good faith. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

       Pursuant to the Court’s Second Amended Scheduling Order, any Daubert motion needed

to be filed by February 12, 2018. IRIS did not so. Instead, on October 26, 2018, over eight months

after the Daubert motion deadline, IRIS filed a Daubert motion thinly disguised as a motion in

limine. IRIS did not file a motion for extension of time showing excusable neglect. When the

Court called counsel to task on this point during oral argument, IRIS’ counsel conceded that he

has “no basis for excusable neglect.” Absent any effort to show excusable neglect, the Court

cannot accept IRIS’ untimely Daubert motion. See Drippe, 604 F.3d at 784–85 (“‘[T]here is no

discretion to grant a post-deadline extension absent a motion and showing of excusable neglect.’”)

(quoting Jones v. Cent. Bank, 161 F.3d 311, 314 n.2 (5th Cir. 1998)). Therefore, the Court denies

IRIS’ Daubert motion as untimely. 3



3
         In response to IRIS’ Daubert motion, the plaintiffs submitted a revised expert report from
Mr. Grossman, clarifying the standard of care applicable to his report and removing any references
to the term “negligence.” Mr. Grossman did not change his conclusions or offer new theories of
causation.
         IRIS argues that if the Court precludes IRIS from filing its late Daubert motion, it should
also preclude the plaintiffs from using Mr. Grossman’s revised expert report at trial. However, the
standard governing the exclusion of untimely expert reports differs from the standard governing
untimely motions. Although the latter focuses on excusable neglect, the former focuses primarily
on prejudice. See Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (“In
determining whether a district court abused its discretion [in excluding an untimely expert report],
we consider: (1) the prejudice or surprise in fact of the party against whom the excluded [report
would have been used], (2) the ability of that party to cure the prejudice, (3) the extent to which
waiver of the rule against calling unlisted witnesses would disrupt the orderly and efficient trial of
the case or other cases of the court, and (4) bad faith or willfulness in failing to comply with the
district court’s order.”). Footnote continues on next page.
                                                  3
       IRIS’ Motion to Preclude Evidence of Damages Allegedly Sustained by Ms. Brillman,
       JC Rehab, and CGB Rehab

       IRIS also moves to preclude the plaintiffs from “presenting evidence of damages allegedly

sustained by Ms. Brillman, JC Rehab, and CGB Rehab [collectively, the “ancillary plaintiffs”],

because there is no direct link between the [ancillary plaintiffs’] claimed damages and any alleged

conduct of IRIS.” IRIS’ Mot. to Preclude Certain Economic Damage Evidence Asserted by

Donald J. Krauss and Fightback for Autism as Assignees, at 4. In other words, IRIS argues that

the plaintiffs should be precluded from claiming these damages because they were not proximately

caused by and are too remote from IRIS’ conduct.

       The alleged damages at issue include:

       (1) Expenses paid by Ms. Brillman and CGB Rehab for Mr. Krauss’ medical care and
           therapy equipment provided to Mr. Krauss;

       (2) Expenses paid by JC Rehab associated with storing the broken LEGO baseplates for
           Fightback;

       (3) Expenses paid by Ms. Brillman for contracting work Mr. Krauss could no longer
           perform at Ms. Brillman’s properties; and



        Here, none of the Konstantopoulos factors persuade the Court to exclude Mr. Grossman’s
revised report. First, because Mr. Grossman’s revised report is based on the same underlying
theories and contains only minor changes (designed to alleviate IRIS’ concerns), IRIS has not been
prejudiced. See Hartle v. Firstenergy Generation Corp, 7 F. Supp. 3d 510, 517 (W.D. Pa 2014)
(finding that defendant was not prejudiced by plaintiff’s untimely supplemental expert report
because it was “based upon the same methods and correc[ted] minor errors”); cf. Kremsky v.
Kremsky, Civ. No. 16-4474, 2017 U.S. Dist. LEXIS 216489, at *9–10 (E.D. Pa. Feb. 22, 2017)
(finding that defendant was prejudiced by plaintiff’s untimely supplemental expert report because
it “included new data which ‘significantly impacted’ the earlier findings”). Second, to the extent
IRIS thinks it has been prejudiced by the plaintiffs’ supplemental expert report, this prejudice can
be easily cured because the plaintiffs have offered to permit IRIS to depose Mr. Grossman prior to
trial. See Id. at *10–11 (finding that any prejudice caused by the supplemental expert report could
be cured by allowing defendant to depose the expert prior to trial). Third, the plaintiffs timely
disclosed Mr. Grossman as a witness, so this factor is irrelevant. Finally, there is no evidence of
bad faith or gamesmanship on the part of the plaintiffs. Therefore, the Court will not bar the
plaintiffs from using Mr. Grossman’s revised expert report. IRIS remains free to prepare whatever
cross-examination of Mr. Grossman is appropriate under the circumstances.
                                                 4
       (4) Expenses paid by Ms. Brillman for Mr. Krauss’ supplemental health insurance
           premiums.

       The Court will deny IRIS’ motion with respect to the first two categories of damages

because these claims belong to Mr. Krauss and Fightback respectively, and there are no proximate

cause issues. However, the Court will preclude the plaintiffs from pursuing damages for the

contracting work done at Ms. Brillman’s properties and for Mr. Krauss’ supplemental health

insurance premiums because these alleged damages are too remote from IRIS’ alleged negligent

conduct.

   A. Mr. Krauss’ Medical Expenses and Therapy Equipment

       IRIS argues that Mr. Krauss cannot recover for his medical expenses and therapy

equipment paid for by Ms. Brillman and CGB Rehab because the claimed payments “are too

remote from the alleged incident.” Id. at 14. IRIS, however, confuses which plaintiff is—and

always has been—entitled to claim recovery for Mr. Krauss’ medical expenses and therapy

equipment: Mr. Krauss himself.       Because IRIS’ misunderstanding stems from this case’s

admittedly cumbersome procedural history, the Court recounts a series of events dating back to

the plaintiffs’ third amended complaint.

       In the third amended complaint, the plaintiffs asserted that IRIS’ negligence caused Mr.

Krauss to “incur[] significant medical expenses, which were reasonably foreseeable.” Third

Amended Complaint, at ¶ 86. Nevertheless, the plaintiffs also confusingly claimed that IRIS’

negligence caused “Ms. Brillman’s economic damages,” including, “paying for Mr. Krauss’

medical expenses.” Id. at ¶ 87. Similarly, the plaintiffs alleged that IRIS’ negligence caused “CGB

[Rehab’s] economic damages which includes providing Mr. Krauss with physical therapy

equipment.” Id. at ¶ 90.




                                                5
       Understandably, IRIS moved to dismiss these claims asserted by Ms. Brillman and CGB

Rehab on summary judgment, arguing, like it does now, that neither of these plaintiffs could

establish a direct link between their claimed damages and any alleged conduct committed by IRIS.

During oral argument on IRIS’ motion for summary judgment, however, IRIS’ counsel

“conced[ed] that if Mr. Krauss incurred medical expenses, he has a right to bring the claim.” April

12, 2018 Oral Argument Tr. 34:9–11. In response, the Court explained that “if [Mr. Krauss has]

already been compensated for his claims by either Ms. Brillman or . . . CGB Rehab . . . maybe he

can nominally be the one who pursues it, but then he may owe it over to them based on whatever

paperwork they’ve all executed,” and IRIS’ counsel agreed. Id. at 34:12–17. It became clear that

what IRIS’ counsel really feared was double recovery. See Id. at 31:15–17 (Mr. Bracaglia: “What

I ask for in return is that I don’t have to face those claims by three other plaintiffs.” The Court:

“There’s one set of damages exposed. That’s what you’re talking about?” Mr. Bracaglia: “Yes,

Your Honor.”).

       The Court summarized which plaintiffs could pursue damages in this case in its opinion

resolving IRIS’ motion for summary judgment:

               The main sources of damages are (1) contract damages based on the
               broken Legos, (2) Mr. Krauss’s medical expenses, and (3) costs of
               storing the damaged Legos. One would expect these damages to be
               claimed by Mr. Krauss (who suffered physical injuries) and by
               Fightback (which agreed to purchase the Legos). Yet, in the third
               amended complaint, the other plaintiffs have asserted claims over
               portions of these damages.

May 3, 2018 Memorandum, at 19. The Court further explained that

               At oral argument, the Court asked the parties for their view on the
               best way to ensure that all of the personal injury and contract
               damages are accounted for, with no risk of duplicative recoveries.
               After oral argument, the plaintiffs resolved this issue: the three
               ancillary plaintiffs (Ms. Brillman, JC Rehab, and CGB Rehab) have
               assigned any claims over the Legos to Fightback, and any claims

                                                 6
               over Mr. Krauss’s medical expenses to Mr. Krauss. These plaintiffs
               have not retained any claims.”

(emphasis added).

       Despite IRIS’ counsel’s concessions during oral argument on IRIS’ motion for summary

judgment, IRIS now argues that Mr. Krauss is barred from recovering his medical expenses that

were paid for by Ms. Brillman and CGB Rehab. IRIS continues to refer to Mr. Krauss’ medical

expenses and the costs of his therapy equipment as “Ms. Brillman’s” and “CGB Rehab’s”

economic damages and argues that the assignment does not cure the absence of proximate cause

as to Ms. Brillman and CGB Rehab. However, it is Mr. Kraus who is—and always has been—

entitled to bring a claim to recover these damages. 4

       Subrogation in the insurance context provides a useful analogy. As the Supreme Court of

Pennsylvania has explained, an insurance carrier has “no independent cause of action for

indemnification/contribution from the negligent party who caused the insurance carrier to pay the

injured employee benefits.” Liberty Mut. Ins. Co. v. Domtar Paper Co. v. Domtar Paper Co., 113

A.3d 1230, 1239 (Pa. 2015). Rather, “the action against the third-party tortfeasor must be brought

by the injured employee.” Id. (citation and quotations omitted). That is not to say that “insurance

companies may not -- and do not -- recoup losses caused by third-party tortfeasors, but only that

their redress is limited to a right of subrogation.” New Jersey Carpenters Health Fund v. Philip

Morris, Inc., 17 F. Supp. 2d 324, 330 (3d Cir. 1998).



4
        The Court recognizes that IRIS is focused on the fact that Ms. Brillman and CGB Rehab
assigned their claims concerning Mr. Krauss’ medical costs to Mr. Krauss. However, as discussed
above, the plaintiffs expressly pleaded in the Third Amended Complaint that as a result of IRIS’
negligence, Mr. Kraus “incurred significant medical expenses, which were reasonably
foreseeable.” Third Amended Complaint, at ¶ 86. The assignment notwithstanding, these claims
have been pleaded by Mr. Krauss in the third amended complaint. The assignment was made only
to alleviate IRIS’ concern about facing the same claim from multiple plaintiffs and the potential
risk of double-recovery.
                                                 7
       By comparison, Mr. Krauss is the injured party, and Ms. Brillman and CGB Rehab—who

covered Mr. Krauss’ medical expenses and the costs of his therapy equipment—are in roles akin

to insurers. Although Mr. Krauss may or may not be required to reimburse Ms. Brillman and CGB

Rehab if he ultimately prevails in this case, he is entitled to bring these claims, and there are no

proximate cause or remoteness issues. 5

       Nor is Mr. Krauss prevented from seeking recovery for his medical expenses simply

because third-parties paid those costs. In Pennsylvania, “the collateral source rule provides that

payments from a third-party to a victim will not lower the damages that the victim may recover

from a wrongdoer.” Allegheny Gen. Hosp. v. Philip Morris, 228 F.3d 429, 442 (3d Cir. 2000); see

also Feeley v. United States, 337 F.2d 924, 930 (3d Cir. 1964) (“In summing up Pennsylvania law

. . .[,] where the payment is a true gift . . ., there can be double recovery.”); Ocasio v. Ollson, 586

F. Supp. 2d 890, 904 (E.D. Pa. 2009) (“[T]he collateral source rule provides that payments from a

collateral source shall not diminish the damages otherwise recoverable from the wrongdoer.”)

(citation and quotations omitted).




5
        The third-party standing and proximate cause cases cited by IRIS are not relevant. See City
of Phila. v. Beretta U.S.A. Corp, 277 F.3d 415, 423 (3d Cir. 2002) (holding that the City had no
standing to bring claims against gun manufacturers for costs allegedly associated with the criminal
use of handguns because, among other reasons, the claims were “entirely derivative of those of
others who would be more appropriate plaintiffs”); Allegheny Gen. Hosp. v. Philip Morris, 228
F.3d 429, 433 (3d Cir. 2000) (holding that hospitals in Pennsylvania had no standing to seek
recovery of unreimbursed costs of health care provided to nonpaying patients suffering from
tobacco-related disease because the hospitals’ injuries were too remote from, and not proximately
caused by, the tobacco companies’ wrongdoing); Steamfitters Local Union No. 420 Welfare Fund
v. Philip Morris, Inc., 171 F.3d 912, 917–18 (3d Cir. 2000) (affirming the dismissal of similar
claims brought by union health and welfare funds for the same reasons). Unlike in those cases—
where the individuals who actually suffered the injury were not plaintiffs—Mr. Krauss—the
injured party—is the plaintiff seeking damages here.

                                                  8
       Therefore, Mr. Krauss can pursue recovery of his medical expenses and the costs of his

therapy equipment whether they were paid by Mr. Krauss, Ms. Brillman, or CGB Rehab. 6

    B. LEGO Storage Costs

       Similarly, IRIS argues that the plaintiffs cannot recover the LEGO storage costs paid for

by JC Rehab because JC Rehab has no relationship with IRIS and there is no evidence that IRIS

engaged in any allegedly tortious conduct directed at JC Rehab. Although JC Rehab paid to store

the LEGOs, it did so on behalf of Fightback, which had a contractual relationship with IRIS and

needed to store the LEGOs because of IRIS’ alleged negligence and breach of contract. Thus,

there are no proximate cause or remoteness issues with these damages. As he did with Mr. Krauss’

ability to bring a claim to recover his medical expenses, IRIS’ lawyer conceded that Fightback

could bring a claim to recover the costs associated with the storage of LEGOs. He stated: “I’m

going to allow [Fightback] to bring those claims. I’ll deal with those claims on the merits.” April

12, 2018 Oral Argument Tr. 31:14–15.

       Therefore, Fightback can pursue recovery of the LEGO storage costs.

    C. Payments to Contractors for Work on Ms. Brillman’s Properties

       The plaintiffs claim that Ms. Brillman is entitled to $18,665 for maintenance work done at

her property in Guilford, Vermont and $5,572 for maintenance work done at her property in

Bedford County, Pennsylvania because, but for this accident, Mr. Krauss would have performed




6
        IRIS further argues that some of the alleged damages stemming from the therapy
equipment CGB Rehab provided to Mr. Krauss should be precluded because there were no
payments made at all, either by Mr. Krauss or by CGB Rehab on behalf of Mr. Krauss. The
plaintiffs, on the other hand, insist that payments were made. The Court reminds the plaintiffs that
if no one—neither Mr. Krauss nor CGB Rehab—incurred a measurable cost in connection with
the therapy equipment at issue in this motion, there are no recoverable damages. However, because
both parties offer diametrically opposed positions on this factual issue, the Court reserves this
question for trial.
                                                 9
the work for free. IRIS argues that evidence of these costs should be precluded because they are

too remote to allow recovery. The Court agrees.

       The evidence is clear that Ms. Brillman personally owned the properties at issue. 7 Ms.

Brillman has not alleged that IRIS acted negligently toward her in any way. Thus, the alleged

injury suffered by Ms. Brillman—the maintenance costs stemming from Mr. Krauss’ inability to

work—are purely derivative of misfortunes visited upon Mr. Krauss. Thus, there is no proximate

cause as to these damages, and the plaintiffs may not pursue them. See Lexmark Int’l, Inc. v. Static

Control Components, Inc., 134 S.Ct. 1377, 1390 (2014) (explaining that the proximate cause

requirement bars suits for alleged harm that “is purely derivative of misfortunes visited upon a

third person by the defendant’s acts”) (citation and quotations omitted).

    D. Mr. Krauss’ Supplemental Health Insurance Premiums

       Finally, the plaintiffs claim that they are entitled to recover the monthly premiums for

supplemental health insurance purchased by Ms. Brillman on behalf of Mr. Krauss following the

accident. However, Mr. Krauss’ increased insurance premiums are too remote from IRIS’ alleged

negligence, and the Court will preclude the plaintiffs from seeking these alleged damages.

       In Whirley Indus., Inc. v. Sequel, the Pennsylvania Superior Court concluded that a third

party could not reasonably foresee that its conduct would cause increased worker’s compensation

insurance premiums because premium rates result from several factors, “many of which were

entirely unrelated to the third party’s alleged negligence in injuring a particular worker.” 462 A.2d




7
        At his deposition, Mr. Krauss testified that he and Ms. Brillman jointly own one acre of
the 218-acre Bedford County property but that the rest of the property is owned solely by Ms.
Brillman. See Exhibit A to IRIS’ Mot. in Limine to Preclude Certain Economic Damage Evidence,
at 256:3–23. There is no indication that the work paid for by Ms. Brillman was performed on the
one jointly owned acre of the Bedford County Property. Mr. Krauss also testified that all of the
Vermont property is owned solely by Ms. Brillman. Id. at 254:4–10.
                                                 10
800, 804 (Pa. Super. Ct. 1983). The court explained that “insurance premium increases result from

a concurrence of circumstances, including the owner’s prior loss experience and the internal

financial practices of the particular insurance carrier.” Id. The Supreme Court of Pennsylvania

cited Whirley favorably in Liberty Mut. Ins. Co. v. Domtar Paper Co., 113 A.3d 1230, 1240 n.6

(Pa. 2015).

       Although an injured party’s request for reimbursement of his own supplemental health

insurance premiums is arguably more foreseeable than the increased worker’s compensation

insurance premiums incurred by the injured party’s employer in Whirley, and research reveals no

Third Circuit or Pennsylvania cases on point, the same general concerns highlighted in Whirley

are present here. For example, the premiums for Mr. Krauss’ supplemental health insurance are

based on a variety of factors outside of IRIS’ control, including the insurance company and the

specific policy selected by Mr. Krauss and unrelated health issues Mr. Krauss may have. 8

Particularly, as is the case here, where the plaintiffs’ own deposition testimony is the only evidence

that Mr. Krauss needed supplemental health insurance because of IRIS’ negligence, great caution

is appropriate in the face of a claim by a negligence plaintiff to recover the cost of health insurance

premiums.

       In the absence of relevant authority allowing recovery of insurance premiums in the

circumstances of this case, and upon consideration of case law outside of this jurisdiction

disallowing recovery of increased insurance premiums in analogous situations, the Court predicts

that the Supreme Court of Pennsylvania would not permit Mr. Krauss to recover the premiums for




8
       It is a fact, not mere speculation, that Mr. Krauss has several health issues, including
cardiovascular problems. As explained in Section III below, Mr. Krauss has no expert evidence
showing that the accident at issue in this case caused those cardiovascular conditions.
                                                  11
his supplemental health insurance. 9 See Meier v. Chesapeake Operating, 324 F. Supp. 3d 1207,

1217–19 (W.D. Okla. 2018) (barring plaintiffs from recovering premiums for increased earthquake

insurance despite the plaintiffs’ allegations that the defendants’ negligence increased the likelihood

of earthquakes and forced them to purchase additional insurance); Nikolaus v. City of Baton Rouge,

40. So. 3d 1244, 1249 (La. App. 1st Cir. 2010) (“[N]o right of action exists for recovery of

insurance premiums based on a tortfeasor’s negligence or strict liability.”); Johnson v. Broomfield,

580 N.Y.S.2d 122, 123 (N.Y. Just. Ct. 1991) (concluding that the defendant would not have

“foreseen, contemplated or expected” that a car accident caused by his negligence would result in

the plaintiff having increased automobile insurance premiums because “the defendant has no

control over the plaintiff’s contractual relationships entered into or sought to be entered with

plaintiff’s insurer”). The plaintiffs here are barred from pursuing these damages at trial.

       IRIS’ Motion to Preclude Certain Evidence Related to Mr. Krauss’ Alleged Injuries

       IRIS seeks to preclude evidence related to Mr. Krauss’ alleged neck, back, and knee

injuries, heart condition, and strokes. IRIS argues that this evidence should be precluded because

the plaintiffs do not offer expert testimony showing that any of these injuries or conditions were

caused by the accident at issue here. The Court will grant this motion in part and deny it in part.

       As for the neck and spine injuries, the plaintiffs plan to call Mr. Krauss’ treating orthopedist

as a witness. Because Mr. Krauss’ treating physician did not submit an expert report, he cannot

offer expert causation testimony based on facts that go beyond actual examination and treatment.

See Allen v. Parkland School Dist., 230 Fed. App’x 189, 194–95 (3d Cir. 2007). However, Mr.




9
      “As a federal court sitting in diversity, we must do what we predict the Pennsylvania
Supreme Court would do.” Wassall v. DeCaro, 91 F.3d 443, 445 (3d Cir. 1996) (citation omitted).
                                                 12
Krauss’ treating physician can testify as to “his diagnosis of the Plaintiff . . . and [how] that

diagnosis was reached.” Id.

       Mr. Krauss also plans to testify concerning his neck, spine, and knee injuries. Courts in

this Circuit have allowed plaintiffs to testify about the extent and cause of their injuries under Rule

Rule 701 so long as their testimony is “based on . . . first-hand knowledge and observation and is

helpful to the jury.” See, e.g., Chladek v. Milligan, Civ. No. 97-355, 1998 U.S. Dist. LEXIS 9209,

at *8 (E.D. Pa. 1998) (permitting the plaintiff to testify about the extent and the causation of his

injuries) (citing Bushman v. Halm, 798 F.2d 651, 660 (3d Cir. 1986)). Here, Mr. Krauss was nearly

crushed by 2,000 pounds of LEGOs and plans to testify that he suffered neck, back, and knee pain

after the accident. It is obvious and understandable to a jury that these types of injuries may be

caused by this type of accident. Although Mr. Krauss will not be permitted to diagnose himself,

he will be permitted to discuss his own experience and pain.

       Mr. Krauss also plans to testify about his alleged heart conditions and his need to use a

heart monitor following the accident. Unlike the the neck, spine, and knee injuries, it is not obvious

to a lay person that this type of accident caused Mr. Krauss’ heart conditions. Therefore, Mr.

Krauss will be precluded from testifying about his alleged heart conditions and his heart monitor.

See Kimmel v. Pontiakowski, Civ. No. 13-2229, 2014 U.S. Dist. LEXIS 162022, at *9 (M.D. Pa.

Nov. 19, 2014) (“Pennsylvania law provides that ‘expert medical testimony is necessary to

establish the causal nexus of the injury to the tortious conduct in those cases where the connection

is not obvious.”) (citing Maliszewski v. Rendon, 542 A.2d 170, 172 (Pa. Super. Ct. 1988)); In re

Paoli R.R. Yard Pcb Litig., Civ. No. 86-2229, 2000 U.S. Dist. LEXIS 12993, at *8 (E.D. Pa. Sept.

6, 2000) ([U]nequivocal medical testimony is necessary to establish the causal connection in cases




                                                  13
where there is no obvious causal relationship between the accident and the injury.”) (citation

omitted).

       Finally, the plaintiffs concede that no doctor has diagnosed the cause of Mr. Krauss’

strokes. They claim that Mr. Krauss is still seeking treatment and undergoing examinations. They

agree that if Mr. Krauss does not receive a diagnosis as to the cause of his strokes at a reasonable

time before the trial is scheduled, then evidence of Mr. Krauss’ strokes should be precluded. The

Court has not received any indication that such a diagnosis has been made. Therefore, Mr. Krauss

will be precluded from testifying about his strokes.

       IRIS’ Motion to Preclude Evidence Concerning Mr. Krauss’ Loss of Income from His
       Inability to Harvest Trees

       IRIS argues that any loss of income associated with Mr. Krauss’ inability to harvest trees

is speculative and without foundation. Again, the Court agrees.

       “‘[T]he general rule of law applicable for loss of profits . . . allows such damages where

(1) there is evidence to establish them with reasonable certainty, and (2) there is evidence to show

that they were the proximate consequence of the wrong. . . .’” Power Restoration Int’l, Inc. v.

PepsiCo, Inc., Civ. No. 12-1922, 2015 U.S. Dist. LEXIS 32415, at *18 (E.D. Pa. Mar. 16, 2015)

(quoting Delhanty v. First Pa. Bank, N.A., 464 A.2d 1243, 1258 (Pa. Super. Ct. 1983)). But lost

profits cannot be recovered “where they are merely speculative.” Delhanty, 464 A.2d at 1258. “A

review of the cases in Pennsylvania involving lost profits shows that the courts are reluctant to

award them, except when the business concerned is established and not ‘new and untried.’” Id.

In the absence of business history, evidence of lost profits “must be substantial and it must be

shown to have a close relationship to the individual firm in question as well as the relevant

economic and financial conditions prevailing at the time the losses occurred.” Power Restoration,




                                                14
2015 U.S. Dist. LEXIS 32415, at *22 (quoting Merion Spring Co. v. Muelles Hnos. Garcia Torres,

S.A., 462 A.2d 686, 695–96 (Pa. Super. Ct. 1983)).

       It is undisputed that, other than the sale of six trees between 2010 and 2011, Mr. Krauss

has not earned income selling trees since 1966. See Exhibit A to IRIS’ Mot. in Limine to Preclude

Evidence of Claimed Loss of Income from Harvesting Trees, at 39:21–40:10; Exhibit B to the

Plaintiffs’ Response, at 45:11–46:7. Without any business history supporting their claims of lost

profits, the plaintiffs are left with Mr. Krauss’ and Ms. Brillman’s testimony concerning their

expenses, labor, inventory, and expected profits. But at his deposition, Mr. Krauss admitted that

he had not secured buyers for any of his trees prior to the accident, Exhibit A to IRIS’ Mot. in

Limine to Preclude Evidence of Claimed Loss of Income from Harvesting Trees, at 40:11–43:7,

that he has “no clue” how the timber market has fared between the date of the accident and 2017,

id. at 60:24–61:9, and that he cannot support his testimony with any documentation. Id. at 11:13–

14:10. And Ms. Brillman admitted that she is not an expert in “any trees,” Exhibit B to IRIS’ Mot.

in Limine to Preclude Evidence of Claimed Loss of Income from Harvesting Trees, at 145:1–2,

and that her knowledge of the pricing of trees is based on internet research and her conversations

with foresters, not her own personal experiences. Id. at 150:23–151:5.

       “Although [an individual] may offer lay opinion testimony on the issues of lost profits,

based on facts within his or her personal knowledge or that are independently admissible,

conclusory assertions simply do not constitute the ‘substantial evidence’ required to prove lost

profit damages for a new business.” Power Restoration, 2015 U.S. Dist. LEXIS 32415, at *27

(citing Lighting Lube v. Witco Corp., 4 F.3d 1153, 1175–76 (3d Cir. 1993)). The record here has

no basis for the projections offered by either Mr. Krauss or Ms. Brillman. Rather, “it is as easy to

conclude the [plaintiffs’] estimates [are] ‘pie in the sky’ as to conclude that they [bear] any relation



                                                  15
to reality.” Id. The plaintiffs are “barking” up the wrong tree, and the Court will preclude them

from offering evidence of Mr. Krauss’ alleged lost profits. 10

       The Plaintiffs’ Motion to Preclude Evidence Concerning Mr. Krauss’ Criminal
       Conviction

       Finally, the plaintiffs argue that IRIS should be precluded from introducing evidence

concerning Mr. Krauss’ 1995 criminal conviction for indecent assault, indecent exposure, and

corrupting the morals of a child. The Court completely agrees.

       Mr. Krauss’ 1995 conviction has no relevance to the facts at issue in this case. Nor is

evidence of his 24-year-old conviction admissible under Federal Rule of Evidence 609(b). Rule

609(b) provides that a conviction older than 10 years is admissible only if “its probative value,

supported by specific facts and circumstances, substantially outweighs its prejudicial effect.”

Although Mr. Krauss’ conviction for indecent assault, indecent exposure, and corrupting the

morals of a child arguably involved a breach of trust, “sex offenses are generally considered not

to be probative of a witness’s veracity.” United States v. Ivins, Civ. No. 09-320, 2010 U.S. Dist.

LEXIS 63894, at *8–9 (E.D. Pa. June 28, 2010) (citing Joseph M. McLaughlin, Ed., Weinstein’s

Federal Evidence § 609.04(3)(b)); see also Sharif v. Picone, 740 F.3d 263, 273 (3d Cir. 2014)

(“[O]ften, crimes of violence are less probative of honesty than are crimes involving deceit or

fraud.”).

       Moreover, with sex offenses, “the jury is likely to draw the prejudicial inference that the

witness is a bad person.” Ivins, 2010 U.S. Dist. LEXIS 63894, at *9 (quoting United States v.

Estrada, 430 F.3d 606, 618 (2d Cir. 2005)). Thus, the negligible probative value of Mr. Krauss’




10
       The Court notes, however, that the plaintiffs will be permitted to seek damages for actual
expenses incurred in connection with Mr. Krauss’ trees that allegedly died as a result of the
accident.
                                                16
1995 conviction does not outweigh—let alone substantially outweigh—its potential prejudicial

effect.

          IRIS also argues that it should be permitted to offer evidence of Mr. Krauss’ 1995

conviction because his answers to questions concerning his conviction at his deposition were

“deceptive.” Specifically, IRIS argues that Mr. Krauss stated that he was convicted of “assault”

and failed to clarify that this assault was of a sexual nature and was committed against a minor.

However, this Court will foreclose such an argument, particularly because the underlying

conviction itself is inadmissible.

          For these reasons, the defendants are precluded from offering evidence concerning Mr.

Krauss’ 1995 conviction. The Court may re-visit this issue if the plaintiffs were to try to offer

evidence at trial purporting to show that Mr. Krauss is generally a good person.




                                               17
                                  CONCLUSION

For the foregoing reasons, the Court will:

(1) Deny IRIS’ Daubert motion;

(2) Grant in part and deny in part IRIS’ motion to preclude evidence of damages allegedly
    sustained by Ms. Brillman, JC Rehab, and CGB Rehab;

(3) Grant in part and deny in part IRIS’ motion to preclude evidence related to Mr. Krauss’
    alleged injuries;

(4) Grant IRIS’ motion to preclude evidence concerning Mr. Krauss’ loss of income from
    his inability to harvest trees; and

(5) Grant Mr. Krauss’ motion to preclude evidence concerning Mr. Krauss’ 1995 criminal
    conviction.

An appropriate order follows.



                                                     BY THE COURT:




                                                     S/Gene E.K. Prtter
                                                     GENE E.K. PRATTER
                                                     UNITED STATES DISTRICT JUDGE




                                        18
